Exhibit 10.7

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (the “Agreement”) is entered into as of February 7,
2006 by and between Advanced Magnetics, Inc., a Delaware corporation with
offices at 61 Mooney Street, Cambridge, MA 02138 (“AMI”) and Joseph L. Farmer,
of 484 East Seventh Street, Boston, MA 02127 (“you”).

 

Whereas, AMI desires to continue to employ you, and you desire to continue your
employment with AMI on and subject to the terms and conditions set forth in this
Agreement;

 

Now therefore, AMI and you agree as follows:

 

 

1.

Employment; Position; Duties.

 

a)            Employment. AI and you agree that your employment with AMI
commenced on February 28, 2005. The terms of this Agreement shall be effective
as of February 7, 2006 (the “Effective Date”).

 

b)            Position. You shall serve as General Counsel and Vice President of
Legal Affairs of AMI.

 

c)            Duties. You shall perform for AMI the duties customarily
associated with the office of General Counsel and Vice President of Legal
Affairs and such other duties as may be assigned to you from time to time by
AMI’s Chief Executive Officer (“CEO”) or AMI’s Board of Directors (the “Board”)
that are consistent with the duties normally performed by those performing the
role of General Counsel and Vice President of Legal Affairs of similar entities.
You shall devote substantially your full business time and best efforts to the
performance of your duties hereunder and the business and affairs of AMI and
will not undertake or engage in any other employment, occupation or business
enterprise; provided, however, that you may participate as a member of the board
of directors or advisory board of another entity and in professional
organizations and civic and charitable organizations. You shall be based in
AMI’s principal offices, which currently are in Cambridge, Massachusetts.

 

2.            Term. The term of this Agreement shall be for a three (3) year
period commencing on the Effective Date unless terminated earlier pursuant to
Section 4 below (the “Term”). You may continue to be employed by AMI beyond the
Term of this Agreement, but such employment shall be on such terms and
conditions as you and AMI then may agree.

 

3.            Compensation and Benefits. AMI shall pay you the following
compensation and benefits for all services rendered by you under this Agreement:

 

a)            Base Salary. AMI will pay you a Base Salary at the annualized rate
of $178,000.00, minus withholdings as required by law and other deductions
authorized by you,

 

 

 


--------------------------------------------------------------------------------

 

which amount shall be paid in equal installments at AMI’s regular payroll
intervals, but not less often than monthly. Your base salary shall be increased
annually by the CEO or Board in their discretion.

 

b)            Transaction Bonus. In the event that a definitive agreement in
connection with a Change of Control (as defined below) of the Company is
executed prior to December 31, 2006 and such Change of Control is thereafter
consummated, you will receive a bonus of $100,000 within 5 business days of the
closing date of such Change of Control. For purposes of this Agreement, “Change
of Control” shall mean the first to occur of any of the following: (a) any
“person” or “group” (as defined in the Securities Exchange Act of 1934, as
amended) becomes the beneficial owner of a majority of the combined voting power
of the then outstanding voting securities with respect to the election of the
Board of Directors of the Company; (b) any merger, consolidation or similar
transaction involving the Company, other than a transaction in which the
stockholders of the Company immediately prior to the transaction hold
immediately thereafter in the same proportion as immediately prior to the
transaction not less than 50% of the combined voting power of the then voting
securities with respect to the election of the Board of Directors of the
resulting entity; (c) any sale of all or substantially all of the assets of the
Company; or (d) any other acquisition by a third party of all or substantially
all of the business or assets of the Company, as determined by the Board of
Directors of the Company, in its sole discretion the sale of AMI or its
business, by merger, sale of substantially all of its assets or otherwise.

 

c)            Options. You shall be eligible to receive stock options or other
equity compensation under AMI’s equity incentive plans as recommended by the
Chief Executive Officer and approved by the Board of Directors from time to
time.

 

d)            Vacation. You will continue to accrue vacation days in accordance
with the policies and procedures of AMI as in effect from time to time.

 

e)            Benefits. You will be eligible to participate in all group health,
dental, 401(k), and other insurance and/or benefit plans that AMI may offer to
similarly situated executives of AMI from time to time on the same terms as
offered to such other executives.

 

f)            Business Expenses. AMI will reimburse you for all reasonable and
usual business expenses incurred by you in the performance of your duties
hereunder in accordance with AMI’s expense reimbursement policy.

 

4.            Termination. Your employment with AMI may be terminated prior to
the expiration of the Term as follows:

 

a)            Death. This Agreement shall terminate automatically upon your
death.

 

b)            Disability. AMI may terminate your employment in the event that
you shall be prevented, by illness, accident, disability or any other physical
or mental condition (to be determined by means of a written opinion of a
competent medical doctor chosen by mutual agreement of AMI and you or your
personal representative(s)) from substantially performing your duties and
responsibilities hereunder for one or more periods totaling one hundred and
twenty (120) days in any twelve (12) month period.

 

c)            By AMI for Cause. AMI may terminate your employment for “Cause”
upon written notice to you. For purposes of this Agreement, “Cause” shall mean
any of (i) fraud, embezzlement or theft against AMI or any of its affiliates;
(ii) you are convicted of, or plead guilty or no contest to, a felony; (iii)
willful nonperformance by you (other than by reason of illness) of your material
duties hereunder and failure to remedy such nonperformance within ten (10)
business days following written notice from the CEO identifying the
nonperformance and the actions required to cure it; or (iv) you commit an act of
gross negligence, engage in willful misconduct or otherwise act with willful
disregard for AMI’s best interests, and you fail to

 

-2-

 


--------------------------------------------------------------------------------

 

remedy such conduct within ten (10) business days following written notice from
the CEO identifying the gross negligence, willful misconduct or willful
disregard and the actions required to cure it (if such conduct can be cured).

 

d)            By AMI Other Than For Death, Disability or Cause. AMI may
terminate your employment other than for Cause, disability or death upon thirty
(30) days prior written notice to you.

 

e)            By You For Any Reason. You may terminate your employment at any
time for any reason upon thirty (30) days prior written notice to AMI.

 

5.            Payment Upon Termination. In the event that your employment with
AMI terminates, you will be paid the following:

 

a)            Termination for Any Reason. In the event that your employment
terminates for any reason, AMI shall pay you for the following items that were
earned and accrued but unpaid as of the date of your termination: (i) your Base
Salary; (ii) a cash payment for all accrued, unused vacation calculated at your
then Base Salary rate; (iii) reimbursement for any unpaid business expenses; and
(iv) such other benefits and payments to which you may be entitled by law or
pursuant to the benefit plans of AMI then in effect.

 

b)           Termination Within One Year of a Change of Control. In addition to
the payments provided for in Section 5(a), in the event that (i) within one year
from the date a Change of Control is consummated either (a) AMI (for purposes of
this section, such term to include its successor) terminates your employment
other than for Cause pursuant to Section 4(c) or (b) you terminate your
employment with AMI for any reason; (ii) you comply fully with all of your
obligations under the Nondisclosure and Developments Agreement dated February
28, 2005 between AMI and you; and (iii) you execute, deliver to AMI and do not
revoke a general release (in a form acceptable to AMI) releasing and waiving any
and all claims that you have or may have against AMI and its directors,
officers, employees, agents, successors and assigns with respect to your
employment (other than any obligation of AMI set forth herein which specifically
survives the termination of your employment), then AMI will pay you one (1) year
of severance pay (calculated at your last Base Salary rate). The severance shall
be paid in equal installments over the severance period in accordance with AMI’s
usual payroll schedule.

 

6.            Nonsolicitation Covenant. In exchange for the consideration
provided by this Agreement, you shall not, for a period of one year following
the termination of your employment with AMI for any reason, directly or
indirectly, whether through your own efforts, or in any way assisting or
employing the assistance of any other person or entity (including, without
limitation, any consultant or any person employed by or associated with any
entity with which you are employed or associated), recruit, solicit or induce
(or in any way assist another in recruiting, soliciting or inducing) any
employee or consultant of AMI to terminate his or her employment or other
relationship with AMI.

 

7.            Assignment. This Agreement and the rights and obligations of the
parties hereto

 

-3-

 


--------------------------------------------------------------------------------

 

shall bind and inure to the benefit of any successor of AMI by reorganization,
merger or consolidation and any assignee of all or substantially all of its
business and properties. Neither this Agreement nor any rights or benefits
hereunder may be assigned by you, except that, upon your death, your earned and
unpaid economic benefits will be paid to your heirs or beneficiaries.

 

8.            Interpretation and Severability. It is the express intent of the
parties that (a) in case any one or more of the provisions contained in this
Agreement shall for any reason be held to be excessively broad as to duration,
geographical scope, activity or subject, such provision shall be construed by
limiting and reducing it as determined by a court of competent jurisdiction, so
as to be enforceable to the fullest extent compatible with applicable law; and
(b) in case any one or more of the provisions contained in this Agreement cannot
be so limited and reduced and for any reason is held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
the other provisions of this Agreement, and this Agreement shall be construed as
if such invalid, illegal or unenforceable provision had never been contained
herein.

 

9.            Notices. Any notice that you or AMI are required to give the other
under this Agreement shall be given by personal delivery, recognized overnight
courier service, or registered or certified mail, return receipt requested,
addressed in your case to you at your last address of record with AMI, or at
such other place as you may from time to time designate in writing, and, in the
case of AMI, to AMI at its principal office, or at such other office as AMI may
from time to time designate in writing. The date of actual delivery of any
notice under this Section 9 shall be deemed to be the date of receipt thereof.

 

10.          Waiver. No consent to or waiver of any breach or default in the
performance of any obligation hereunder shall be deemed or construed to be a
consent to or waiver of any other breach or default in the performance of any of
the same or any other obligations hereunder. No waiver hereunder shall be
effective unless it is in writing and signed by the waiving party.

11.          Complete Agreement; Modification. This Agreement sets forth the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes any previous oral or written communications, negotiations,
representations, understandings, or agreements between them. Any modification of
this Agreement shall be effective only if set forth in a written document signed
by you and a duly authorized officer of AMI.

12.          Headings. The headings of the Sections hereof are inserted for
convenience only and shall not be deemed to constitute a part, or affect the
meaning, of this Agreement.

13.          Counterparts. This Agreement may be signed in two (2) counterparts,
each of which shall be deemed an original and both of which shall together
constitute one agreement.

14.          Choice of Law; Jurisdiction. This Agreement shall be deemed to have
been made in the Commonwealth of Massachusetts, and the validity, interpretation
and performance of this Agreement shall be governed by, and construed in
accordance with, the laws of Massachusetts, without regard to conflict of law
principles. You hereby consent and submit without limitation to the jurisdiction
of courts in Massachusetts in connection with any action arising out of this

 

-4-

 


--------------------------------------------------------------------------------

 

Agreement, and waive any right to object to any such forum as inconvenient or to
object to venue in Massachusetts. You agree that, in any action arising out of
this Agreement, you will accept service of process by registered mail or the
equivalent directed to your last known address or by such other means permitted
by such court.

15.          Advice of Counsel; No Representations. You acknowledge that you
have been advised to review this Agreement with your own legal counsel, that
prior to entering into this Agreement, you have had the opportunity to review
this Agreement with your attorney, and that AMI has not made any
representations, warranties, promises or inducements to you concerning the
terms, enforceability or implications of this Agreement other than as are
contained in this Agreement.

16.          I.R.C. § 409A. All other provisions of this Agreement
notwithstanding, this Agreement shall be construed to avoid any adverse tax
consequences to you under Internal Revenue Code Section 409A, and the parties
agree to amend this Agreement from time to time as may be necessary to that end,
in a manner that best preserves the economic benefits to you. Further, for so
long as AMI has a class of stock that is publicly traded on an established
securities market or otherwise, then AMI shall from time to time compile a list
of “Specified Employees” as defined in, and pursuant to, Prop. Treasury Reg. §
1.409A-1(i) or any successor regulation. If you are a Specified Employee on the
date of the termination of your employment with AMI, then, notwithstanding any
other provision herein, no payment shall be made to you pursuant to Section
5(b)(x) above during the period lasting six (6) months from the date of such
termination of employment unless AMI determines that there is no reasonable
basis for believing that making such payment would cause you to suffer any
adverse tax consequences pursuant to Section 409A. If any payment to you is
delayed pursuant to the provisions of this paragraph, such delayed payment shall
instead be made on the first business day following the expiration of the six
(6) month period referred to herein.

 

-5-

 


--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, AMI and you have executed this Agreement as of the day and
year first set forth above.

 

 

Advanced Magnetics, Inc.

 

 

By: /s/ Jerome Goldstein

Name: Jerome Goldstein

Title: Chief Executive Officer

 

 

 

 

/s/ Joseph L. Farmer

Joseph L. Farmer

 

 

 

 

 

 

 